FILED
                             NOT FOR PUBLICATION                            JUN 10 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOSE ANTONIO MIRANDA-                            No. 08-73743
NAVARETE,
                                                 Agency No. A094-199-512
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Jose Antonio Miranda-Navarete, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s decision denying his

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
application for a waiver of inadmissibility under § 212(h) of the Immigration and

Nationality Act, 8 U.S.C. § 1182(h). We dismiss the petition for review.

      We lack jurisdiction to review the BIA’s determination that Miranda-

Navarete failed to establish that denying him admission would result in extreme

hardship to his United States citizen mother and children. See 8 U.S.C. § 1182(h);

Romero-Torres v. Ashcroft, 327 F.3d 887, 888 (9th Cir. 2003) (“[A]n exceptional

and extremely unusual hardship determination is a subjective discretionary

judgment that has been carved out of our appellate jurisdiction.”) (internal

quotation marks omitted).

      PETITION FOR REVIEW DISMISSED.




                                          2                                    08-73743